


110 HR 1498 IH: To amend the Internal Revenue Code of 1986 to extend the

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1498
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Blumenauer (for
			 himself, Mrs. Capps,
			 Mr. Hinchey,
			 Mr. Moran of Virginia,
			 Mr. McGovern,
			 Mr. Snyder,
			 Mr. Ruppersberger,
			 Mr. McDermott,
			 Mr. Farr, and
			 Mr. Capuano) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  transportation fringe benefit to bicycle commuters.
	
	
		1.Extension of transportation
			 fringe benefit to bicycle commuters
			(a)In
			 generalParagraph (1) of section 132(f) of the Internal Revenue
			 Code of 1986 (relating to general rule for qualified transportation fringe) is
			 amended by adding at the end the following:
				
					(D)Bicycle commuting
				allowance.
					.
			(b)Bicycle commuting
			 allowance definedParagraph (5) of section 132(f) of such Code
			 (relating to definitions) is amended by adding at the end the following:
				
					(F)Bicycle commuting
				allowanceThe term bicycle commuting allowance means
				an amount provided to an employee for transportation on a bicycle if such
				transportation is in connection with travel between the employee’s residence
				and place of
				employment.
					.
			(c)Limitation on
			 exclusionParagraph (2) of section 132(f) of such Code is amended
			 by striking subparagraphs (A) and (B) and inserting
			 subparagraphs (A), (B), and (D).
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
